Citation Nr: 1014472	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-25 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids with verrucae accuminata.

3.  Entitlement to service connection for a heart condition, 
as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for emphysema with 
chronic obstructive pulmonary disease (COPD) (pulmonary 
disability), as a result of in-service asbestos exposure.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a hearing at the RO in August 2009.  
A transcript of the proceeding is of record.  At that 
hearing, he withdrew the issue of entitlement to an increased 
rating for diabetes mellitus.  In September 2009, the Board 
granted an increased, 50 percent, rating for service-
connected PTSD, and remanded the claims for further 
development and consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates the 
Veteran's PTSD was manifested by hypervigilance, flashbacks, 
intrusive thoughts, nightmares, irritability, isolation, 
anxiety, and difficulty establishing and maintaining 
effective relationships; equating with moderate overall 
impairment of functioning.

2.  The preponderance of the evidence demonstrates the 
Veteran's hemorrhoids are currently manifested by no 
residuals.

3.  The preponderance of the evidence demonstrates the 
Veteran's hypertension was not aggravated by his service-
connected disability.

4.  The preponderance of the evidence demonstrates the 
Veteran's heart condition was not causally related to, or 
aggravated by, the Veteran's service-connected disability.

5.  The preponderance of the evidence demonstrates the 
Veteran's hypertension was not causally related to, or 
aggravated by, the Veteran's service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.6, 
4.7, and 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a compensable evaluation for hemorrhoids 
with verrucae accuminata are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.31, 4.114, Diagnostic Code 7335, 7336 
(2009).

3.  The Veteran's heart condition is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. § 
3.310 (2009).

4.  The Veteran's hypertension is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. § 3.310 
(2009).

5.  The criteria for service connection for a pulmonary 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  At 
the Veteran's hearing in August 2009, the Veteran waived any 
error in the timing or content of VA notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Increased Rating Claims 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's and his wife's statements regarding the 
severity of his service-connected disabilities are deemed 
competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence in conjunction with the appropriate rating criteria.

Possible entitlement to "staged" ratings to compensate the 
Veteran for times since filing the claim when disabilities 
may have been more severe than at other times during the 
course of his appeal must be considered.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

1.  PTSD

A VA progress note dated in February 2005 indicated that the 
Veteran showed mild to moderate improvement on psychiatric 
medications.  A VA progress note dated in July 2005 indicated 
that the Veteran complained of survival guilt, intrusive 
thoughts, flashbacks, and nightmares due to PTSD.  

A VA examination was conducted in August 2006.  The examiner 
stated that the Veteran had a moderate impairment in social 
functioning.  The Veteran was retired, and denied any 
significant impairment in occupational functioning due to his 
PTSD.  A Global Assessment of Functioning Scale (GAF) of 55 
was assigned.  

A VA neuropsychological consultation was conducted in March 
2007.  Neuropsychological testing found deficits in sustained 
concentration, recall memory, and semantic fluency.  

A VA examination was conducted in October 2008.  The examiner 
stated that the Veteran manifested cognitive deficits most 
likely attributable to non-psychiatric factors which would 
significantly limit his occupational functioning.  The 
Veteran avoided crowds and was socially withdrawn.  The 
examiner stated that this was most likely due to his 
increased cognitive deficits and declining physical health.  
The examiner also stated that the Veteran's primary 
limitations of his activities of daily living were not due to 
his service-connected PTSD but rather due to a combination of 
cognitive and physical deficits.  

The Axis I diagnoses were PTSD, chronic moderate, with very 
mild aggravation by declining health; major depressive 
disorder, recurrent, moderately aggravated by declining 
health; cognitive disorder, not otherwise specified; 
adjustment disorder with anxiety, secondary to current health 
and financial worries; and alcohol dependence, in full 
sustained remission.  The Axis II diagnosis was none.  The 
Axis IV psychosocial stressors were health problems, 
inadequate finances, and history of combat trauma.  The Axis 
V Global Assessment of Functioning Scale (GAF) was 48.  The 
examiner opined that the vast majority of the Veteran's 
changes in his psychological/psychiatric symptoms, anxiety 
about his physical disabilities, especially his coronary 
artery disease and coronary artery bypass graft surgery.  The 
examiner pointed out that the disability that ended the 
Veteran's career was not mental health related.  The 
Veteran's social functioning appeared to have been mildly to 
moderately impaired due to his PTSD.  

A VA examination was conducted in October 2009.  The Axis I 
diagnoses were PTSD; major depressive disorder, moderately 
aggravated by declining health; cognitive disorder, not 
otherwise specified more likely than not associated with 
several medical disabilities, including vascular problems and 
several prescription medications; and alcohol dependence, 
full sustained remission.  The Axis II diagnosis was none.  
The Axis III diagnoses were lumbosacral spondylosis with 
myelopathy, diabetic neuropathies, benign prostate 
hypertrophy, lumbago, memory loss, colonic polyps, tinnitus, 
obesity, hyperthyroidism, pneumonia, sleep apnea, post 
surgical aortocoronary bypass, coronary artery disease, COPD, 
diabetes mellitus, hyperlipidemia, osteoarthritis, 
hypertension, and status post cardiac catherization.  The 
Axis IV psychosocial stressors were deteriorating health 
problems, inadequate finances, history of combat trauma, and 
very limited social support.  The Axis V Global Assessment of 
Functioning Scale (GAF) was 31 (mostly attributable to 
considerable inability to function in self care, social 
deficits, deteriorating health problems, inability to work, 
and cognitive decline).  The examiner opined that the 
Veteran's service-connected PTSD accounted for 10 to 15 
percent of the GAF score.

The examiner stated that the Veteran's memory, comprehension, 
and understanding problems are related his health problems 
and depression.  The examiner stated that the Veteran's 
service-connected PTSD symptoms ranged from mild to moderate, 
related to extreme avoidance behaviors, loss of interest in 
things he used to enjoy, and hypervigilance.  

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

If it is determined that psychiatric disorders are not 
related to service, compensation is not payable for such 
nonservice-connected disabilities.  Where it is not possible 
to separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

The competent medical evidence clearly demonstrate that only 
a small portion of the Veteran's psychiatric symptomatology 
is the result of his service-connected disability.  
Therefore, most of the symptoms described in the criteria for 
a higher rating of 70 percent due to his service-connected 
PTSD are absent from the medical records.  There is no 
evidence that the Veteran's PTSD impairs his performance of 
routine activities, his speech, his ability to function 
independently, his ability to control his impulses, results 
in spacial disorientation, or causes him to neglect his 
personal hygiene.  Therefore, an increased, 70 percent, 
rating is not warranted.

2.  Hemorrhoids

A VA examination was conducted in March 2005.  Examination 
found an asymptomatic, 2-centimeter, verrucous, soft, 
nontender lesion.  No hemorrhoids or rectal fissures were 
found.  

A VA examination was conducted in August 2007.  A small 
external, reducible hemorrhoid was found.  There was no 
evidence of fecal leakage, fissures, or bleeding.  The 
examiner stated that the symptomatology from his hemorrhoids 
were minimal with no functional limitation.  

A VA examination was conducted in November 2008.  The 
Veteran's hemorrhoids were noted to have been asymptomatic.  

A VA examination was conducted in October 2009.  Small 
internal hemorrhoids were found.  The examiner stated that 
the hemorrhoids did not cause anemia, rectal fissures, or 
thrombotic hemorrhoids.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating for hemorrhoids, external or internal, 
is warranted for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a no-percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

There is no evidence that the Veteran has large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences

Under Diagnostic Code 7335, ratings are assigned for fistula 
in ano based on the degree of impairment of sphincter 
control.  A noncompensable rating is for assignment when 
there is healed or slight impairment of sphincter control 
without leakage.  A 10 percent rating is for assignment when 
there is constant slight or occasional moderate leakage.  A 
30 percent rating is for assignment with occasional 
involuntary bowel movements necessitating the wearing of a 
pad.

There is no evidence that the Veteran has any anal leakage.

There is no evidence of stricture of the rectum or anus or a 
prolapsed rectum to warrant consideration under Diagnostic 
Codes 7333 or 7334.

Therefore, a compensable rating is not warranted.  

3.  Conclusion

At no time during the pendency of these claims have the 
disabilities at issue been more or less disabling than as 
currently rated.  The preponderance of the evidence is 
against the claims; there is no doubt to be resolved; and 
increased ratings are not warranted. 





B.  Service Connection Claims 

1.  Secondary Service Connection Claims

To establish secondary service connection, the Veteran must 
show: (1) the existence of the disability at issue; (2) the 
existence of a service-connected disability; and (3) 
competent evidence that the service-connected disability 
proximately caused the secondary disability.  38 C.F.R. § 
3.310(a).

A Veteran may also establish secondary service connection by 
demonstrating that his current (secondary) disability became 
aggravated or worsened by the already service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("when 
aggravation of a Veteran's nonservice-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation").

The Veteran contends that his service-connected diabetes 
mellitus and PTSD caused his heart condition and 
hypertension.

A VA examination was conducted in March 2005.  The diagnosis 
was hypertension predating diabetes mellitus, and not 
secondary to diabetes mellitus; and coronary artery disease, 
secondary to hypertension, lipidemia, and approximately 100-
pack per year of cigarette smoking.  

A VA examination was conducted in August 2007.  The diagnosis 
was hypertension and coronary artery disease, diagnosed prior 
to diabetes mellitus, not due to diabetes mellitus.  

A VA examination was conducted in November 2008.  After 
review of the claims file, the examiner stated that the 
Veteran's heart condition and hypertension were diagnosed 
prior to the onset of his service-connected diabetes 
mellitus, and thus it was not likely that the service-
connected disability caused the cardiovascular conditions.  

A VA examination was conducted in October 2009.  The examiner 
opined that the Veteran's cardiovascular disease was due to 
cigarette smoking, hypertension, hyperlipidemia, and genetic 
factors.  There was no indication that the Veteran's well-
controlled diabetes mellitus had any effect on his coronary 
artery disease.  

2.  Pulmonary Disability 

The Veteran contends that his pulmonary disability is due to 
inservice asbestos exposure when he served aboard naval 
ships.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

There is no presumption of asbestos exposure merely as a 
result of having served aboard a ship.  See Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  The Veteran's service treatment 
records are negative for any findings, complaints, or 
treatment of a pulmonary or asbestos-related disease.   

A VA examination was conducted in March 2005.  The diagnosis 
was COPD, entirely related to cigarette smoking.  

A VA examination was conducted in October 2009.  After a 
review of the claims file, the examiner diagnosed chronic 
COPD/emphysema, directly related to heavy cigarette smoking.  
The examiner also stated that the disability was not related 
to any event or exposure in service.  

The service treatment records do not show that any in-service 
pulmonary disability, and there are no post-service treatment 
records to suggest continuity of symptomatology following 
separation from service.  See 38 C.F.R. § 3.303(b).  
Moreover, the only competent medical opinions of record 
specifically indicates that the Veteran's current pulmonary 
disability is not due to service.

3.  Conclusion 

The only evidence of record that links any current 
cardiovascular or pulmonary disability to service-connected 
disability, or to service, is the Veteran's and his wife's, 
allegations.  The Veteran and his wife genuinely believe that 
these disabilities were caused by his service-connected 
disabilities or service.  They are competent to comment on 
his symptoms.  However, as laypersons, lacking in medical 
training and expertise, they cannot provide a competent 
opinion on a matter as complex as the etiology of a 
disability and their views are of no probative value.  See 
Chandler v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the 
asserted relationships between the claimed disabilities and a 
veteran's service-connected disabilities are not matters to 
which the veteran is qualified to render an opinion).  And, 
even if their opinions were entitled to be accorded some 
probative value, they are far outweighed by the detailed 
opinions provided by the medical professionals who reviewed 
the Veteran's claims file and provided the reasons for their 
opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected PTSD is denied.

Entitlement to an increased (compensable) rating for service-
connected hemorrhoids with verrucae accuminata is denied.

Entitlement to service connection for a heart condition, as 
secondary to service-connected disabilities is denied.

Entitlement to service connection for hypertension, as 
secondary to service-connected disabilities is denied.

Entitlement to service connection for a pulmonary disability, 
as secondary to inservice asbestos exposure, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


